DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Such claim limitation(s) is/are: fastening device in claims 1-5, 7-13 and “data transmission device” in claim 2.  
Structure that performs the fastening device for the brackets comprises a grommet, clamp, screw, a wire, elastic band, plug connection, elastic and/or adhesive surface.    Structure that performs the fastening device for the aligner is enclosing, disposing, seating, bonding, use of adhesive, pressing.  Structure that performs the data transmission are radio transmitter and/or a plug connection, NFC, RFID and Bluetooth.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because there are reference numerals in the drawing with no lead lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 

Specification
The disclosure is objected to because of the following informalities:  
Page 19, paragraph [0067], last line, “12” should be changed to --(12)--.
Page 19, paragraph [0069], line 3, “12” should be changed to --(12)--.
Page 20, paragraph [0072], line 8, “4” should be changed to --(4)--.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claim 1, the preamble is directed to the sensor adapted to be fastened to the bracket apparatus and/or aligner, however, the last paragraph requires that an elastic band be fastened onto the sensor.  It is unclear if just the sensor is claimed, or the combination of the sensor and the elastic bands are claimed.  It is unclear if the claim would be infringed by a sensor alone or a sensor required to be in combination with an elastic band.  Claim 4 also requires that the elastic band be attached to the sensor.  
Claims 4 and 8 recite the limitation "multiple brackets" in line 4 of claim 4 and line 2 of claim 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggest that applicant change “multiple bracket” to “multiplicity of brackets” as suggested in the attached proposed examiner’s amendment.
Claim 10 recites the limitation “brackets” in lines 4 and 6.   There is insufficient antecedent basis for this limitation in the claim.  It is suggest that applicant change “brackets” to –multiplicity of brackets-- as suggested in the attached proposed examiner’s amendment.
Dependent claims 2-13 are also rejected under 35 U.S.C. 112(b) because they inherit all the deficiencies of claim 1.
Further, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.   Applicant’s amendment filed on March 27, 2020 corrected many problems but the claims still contain grammatical and idiomatic errors.   See the “DRAFT AMENDMENT” attached to this office action for suggestions.

Allowable Subject Matter
s 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Baratier et al, WO 2011/147985 is the closest prior art.  Baratier teaches the sensor (410) for fastening to a multi-bracket appliance (1) for the upper jaw, to a multi-bracket appliance (3) for the lower jaw, an aligner for the upper jaw (1) and/or to an aligner for the lower jaw (3), in order to measure tire time period during which a force is applied to a pressure, tension and/or shear-force sensor (410, pressure detector; page 20, line 32) of the sensor,
wherein the multi-bracket appliances have a multiplicity of brackets (1, 3), comprising the pressure, tension and/or shear-force sensor (410, a microcontroller with timer and data memory (page 4, lines 19-24), wherein the sensor (410),
 is a sensor independent of the multi-bracket appliance (1, 3) and the brackets (1, 3) (see figure 5) and has a fastening device (figure 5) for fastening the sensor (410) to a multi-bracket appliance (1, 3) and/or to an aligner (1, 3),
wherein the sensor (410) instead of the fastening device can also be fastened to an aligner (1, 3) (figure 5). 
Therefore, the subject matter of claim 1 differs from the known sensor in that the wear time of orthodontic rubber bands (4) for multi-bracket appliances (2, 3) and/or aligners (2’, 3’) can be monitored by the sensor,
and the sensor comprises a rubber-band holder (16) and/or rubber-band guide (17), wherein the rubber band (4) can be fastened to the rubber-band holder (16) of the sensor (1) and/or the rubber band (4) can be guided in the rubber-band guide (17) of the sensor (1), as a result of which the rubber band (4) exerts a force on the pressure, tension and/or shear-force sensor (11) of the sensor (1), and the timer measures the time period during which the force acts on the sensor (1).   

According to the invention, the sensor comprises a rubber-band holder and/or rubber-band guide, wherein the rubber band can be fastened to the rubber-band holder of the sensor and/or the rubber band cast be guided in the rubber-band guide of the sensor, as a result of which the rubber band exerts a force on the pressure, tension and/ or shear-force sensor of the sensor, and the timer measures the time period during which the force acts on the sensor. No prior art has been identified that discloses or suggests this concept.
Lee, KR 2017/000440 teaches (figure 11) an embodiment of an arrangement for determining the wear time of an orthodontic appliance using a rubber band. However, the sensor is mounted on a screw that can be fastened in the jaw. 
Tariq, US 2006/166157 teaches a “compliance monitor” but without rubber bands, and for the same reasons cannot lead a person skilled in the art to the solution proposed in claim 1.
Kapil, US 9,189,034 teaches a weight control device having a mastication strap sensor embodiment.  FIG. 12 is a top view of a band embodiment 40 with sensors 44, 46 for sensing strength and frequency (similar to a pedometer) of the mastication of a chewer. FIG. 13 is a side view of the band 40 with sensors 44, 46 of FIG. 12. FIG. 14 a bottom view of the band 40 with sensors 44, 46 of FIG. 12. A strap 42 can have a sensor for sensing strength 44 and frequency 46 of a chewer. The strap 42 can be strapped about a molar tooth adjacent to either the upper and lower molar.  The strength sensor 44 and frequency sensors 46 can send data remotely and wirelessly to a receiver such as a smart phone.  The collected data can be used to determine the amount of increased energy required to compress the device for chewing.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharon Kennedy whose telephone number is (571)272-8963. The examiner can normally be reached on Mondays through Thursdays from 8:00 AM to 5:30 PM. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas, can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 
/SHARON E KENNEDY/
 Examiner, Art Unit 3772      

/JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772